Citation Nr: 1033364	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-18 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-
connected Morton's neuroma, right foot, postoperative.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1977. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision in which 
the RO, in pertinent part, continued a 10 percent evaluation for 
service-connected Morton's neuroma, right foot, postoperative.  
The Veteran has perfected an appeal with regard to that decision.

The appeal was remanded in May 2009 for additional procedural and 
evidentiary development.  Thereafter, a May 2010 rating decision 
granted service connection for degenerative changes of the second 
and third proximal phalanges and assigned an initial 20 percent 
disability rating, effective November 4, 2009.  


FINDING OF FACT

In June 2010, prior to the promulgation of a decision in the 
appeal, the Board received written notification from the Veteran 
that a withdrawal of this appeal was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran (or her representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204 (2009).  Withdrawal may be 
made by the Veteran or by his or her authorized representative.  
38 C.F.R. § 20.204 (2009).  

Here, the Veteran submitted written notification to the Board in 
June 2010, requesting a withdrawal of this appeal in its 
entirety.  Hence, there remain no allegations of error of fact or 
law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the 
appeal, and it is dismissed.  


ORDER

The appeal is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


